EXHIBIT 10.9

Federated Retail Holdings, Inc.
(f/k/a The May Department Stores Company, a New York corporation),

Federated Department Stores, Inc.
(successor to The May Department Stores Company, a Delaware corporation)

and

J.P. Morgan Trust Company, National Association, Trustee

First Supplemental Trust Indenture

Dated as of August30, 2005

Supplementing that certain

Indenture

among

The May Department Stores Company,
a New York corporation,

The May Department Stores Company,
a Delaware corporation,

and

J.P. Morgan Trust Company, National Association
(as successor to Bank One Trust Company N.A.,
as successor to The First National Bank of Chicago), Trustee

Dated as of June 17, 1996

Evidencing the Succession of Federated Department Stores, Inc. to
The May Department Stores Company, a Delaware corporation,
and the Assumption by Federated Department Stores, Inc. of
the obligations and covenants of The May Department Stores Company,
a Delaware corporation, under the Indenture and the Securities

First supplemental trust indenture

First

SUPPLEMENTAL TRUST INDENTURE, dated as of August 30, 2005, by and among
Federated Retail Holdings, Inc. (f/k/a The May Department Stores Company ("May
New York")), a corporation duly organized and existing under the laws of the
State of New York ("Federated Holdings"), Federated Department Stores, Inc. (as
successor to The May Department Stores Company, a Delaware corporation ("May
Delaware")), a corporation duly organized and existing under the laws of the
State of Delaware ("Federated"), and J.P. Morgan Trust Company, National
Association (as successor to Bank One Trust Company N.A., as successor to The
First National Bank of Chicago), as Trustee ("Trustee"), supplementing that
certain Indenture, dated as of June 17, 1996, among May New York, May Delaware
and Trustee (the "Indenture").



RECITALS:

A. Pursuant to Section 701 of the Indenture, May Delaware is not permitted to
merge with any other corporation unless, among other things, such successor
Person expressly assumes, in the form of a supplemental indenture, all of the
obligations and covenants of May Delaware under the Indenture and the
Securities.

B. Pursuant to the Agreement and Plan of Merger, dated as of February 27, 2005,
among Federated, Milan Acquisition LLC, a Delaware limited liability company and
wholly owned subsidiary of Federated ("Merger Sub"), and May Delaware, May
Delaware merged with and into Merger Sub (the "Merger"). Immediately following
the Merger, Merger Sub merged with and into Federated.

C. Pursuant to Section 801 of the Indenture, Federated Holdings, Federated (as
successor to May Delaware) and Trustee are entering into this Supplemental
Indenture, without the consent of any Holders, to evidence the succession of
Federated to May Delaware and the assumption by Federated of all of the
obligations and covenants of May Delaware under the Indenture and in the
Securities.

D. Unless otherwise defined, all capitalized terms used herein that are defined
in the Indenture shall have the respective meanings assigned to them in the
Indenture.

Now, Therefore, This Supplemental Indenture Witnesseth:

In order to evidence the succession of Federated to May Delaware and the
assumption by Federated of all of the obligations and covenants of May Delaware
under the Indenture and the Securities, it is mutually agreed as follows:

ARTICLE I. SUCCESSION AND ASSUMPTION OF OBLIGATIONS.

Section 1.1. - Succession and Assumption of Obligations.

Effective as of the date hereof, Federated hereby (a) succeeds to, is
substituted for and may exercise every right and power of May Delaware under the
Indenture with the same effect as if Federated had been named as Guarantor in
the Indenture, and (b) assumes all of the obligations of May Delaware under the
Indenture and the Securities, including all covenants of May Delaware contained
in the Indenture, the Securities and the Guarantees, as the case may be.

ARTICLE II. MISCELLANEOUS.

Section 2.1. - Reference to and Effect on the Indenture.

This Supplemental Indenture shall be construed as supplemental to the Indenture
and all of the terms and conditions of this Supplemental Indenture shall be
deemed to be part of the terms and conditions of the Indenture. Except as set
forth herein, the Indenture heretofore executed and delivered is hereby
(a) incorporated by reference in this Supplemental Indenture and (b) ratified,
confirmed and approved.

Section 2.2. - Supplemental Indenture May be Executed in Counterparts.

This instrument may be executed in any number of counterparts, each of which
shall be an original, but such counterparts shall together constitute but one
and the same instrument.

Section 2.3. - Effect of Headings.

The Article and Section headings herein are for convenience only and shall not
affect the construction hereof.

IN WITNESSETH WHEREOF

, the parties hereto have caused this Supplemental Indenture to be duly executed
as of the day and year first above written.



[Seal]

 

Attest:

Name: Christopher M. Kelly
Title: Associate Counsel


FEDERATED DEPARTMENT STORES, INC.



By: /s/ Dennis J. Broderick
Name: Dennis J. Broderick
Title: Senior Vice President, General Counsel and Secretary

[Seal]

 

Attest:

Name: Christopher M. Kelly
Title: Associate Counsel

FEDERATED RETAIL HOLDINGS, INC.



By: /s/ Brian M. Szames
Name: Brian M. Szames
Title: Vice President and Treasurer

 

 

 

Attest:

Name: Janice Ott Rotunno
Title: Vice President


J.P. MORGAN TRUST COMPANY, NATIONAL ASSOCIATION, as Trustee



By: /s/ Renee Johnson
Name: Renee Johnson
Title: Vice President

 

 

STATE OF OHIO



COUNTY OF HAMILTON

On this 30th day of August, 2005, before me personally came Dennis J. Broderick,
to me known, who, being by me duly sworn, did depose and say that he/she is a
Senior Vice President, General Counsel and Secretary of FEDERATED DEPARTMENT
STORES, INC., one of the entities described in and which executed the above
instrument; that he/she knows the seal of said entity; that the seal or a
facsimile thereof affixed to said instrument in such seal; that it was so
affixed by authority of the Board of Directors of said entity, and that he/she
signed his/her name thereto by like authority.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.





/s/ Dianne M. Webber

Notary Public, State of Ohio

My Commission Expires: November 17, 2007

STATE OF OHIO



COUNTY OF HAMILTON

On this 30th day of August, 2005, before me personally came Brian M. Szames, to
me known, who, being by me duly sworn, did depose and say that he/she is a Vice
President and Treasurer of FEDERATED RETAIL HOLDINGS, INC., one of the entities
described in and which executed the above instrument; that he/she knows the seal
of said entity; that the seal or a facsimile thereof affixed to said instrument
in such seal; that it was so affixed by authority of the Board of Directors of
said entity, and that he/she signed his/her name thereto by like authority.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.



/s/ Dianne M. Webber

Notary Public, State of Ohio

My Commission Expires: November 17, 2007

STATE OF ILLINOIS



COUNTY OF COOK

On this 30th day of August 2005, before me personally came Renee Johnson, to me
known, who, being by me duly sworn, did depose and say that he/she is a Vice
President of J.P. MORGAN TRUST COMPANY, NATIONAL ASSOCIATION, one of the
entities described in and which executed the above instrument, and that he/she
signed his/her name thereto by the authority of the Board of Directors of said
entity.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.



/s/ Rebekah S. Cole

Notary Public, State of Illinois

My Commission Expires: February 27, 2007